In first above-entitled proceeding: On the appeal by petitioner: Order affirmed, without costs. On the appeal by respondent: Appeal dismissed, without costs, upon the ground that respondent is not aggrieved by the-modification at the Appellate Division (CPLR 501, subd. [a], par. [iii] ; Barber & Bennett v. State of New York, 27 N Y 2d 738). No opinion.
In second above-entitled proceeding: Order affirmed, without costs; no opinion.
Concur: Judges Burke, Scileppi, Bergan, Breitbl and Jasen. Chief Judge Fuld and Judge Gibson taking no part.